Title: From Alexander Hamilton to Rufus King, 2 October 1798
From: Hamilton, Alexander
To: King, Rufus



N York Oct 2d. 1798
My Dear Sir

Mr. R—— delivered me your letter of the 31 of July. The opinion in that and other of your letters concerning a very important point has been acted upon by me from the very moment that it became unequivocal that we must have a decisive rupture with France. In some things my efforts succeeded, in others they were disappointed—in others I have had promises of conformity to lay the foundation of future proceeding the performance and effect of which promises are not certainly known to me. The effect indeed cannot yet be known.
The public mind of the Country continues to progress in the right direction. That must influence favourably the present Congress at the ensuing session. The next will be in all appearances intrinsically better.
Of the executive I need say little you know its excellent dispositions, its general character and the composition of its parts. You know also how widely different the business of Government is from the speculation of it, and the energy of the imagination, dealing in general propositions, from that of execution in detail.
There are causes from which delay and feebleness are experienced. But difficulties will be surmounted and I anticipate with you that the Country will ere long assume an attitude correspondent with its great destinies majestic efficient, and operative of great things. A noble carreer lies before it.
Why does not Gouverneur Morris come home? His talents are wanted. Men like him do not superabound. Indeed I wish that you were here rather than where you are, though I think your position an important one at the existing juncture. But we want to infuse more abilities into the management of our internal affairs.

Governor Jay is well. He & all your friends continue to take a lively interest in whatever concerns you.
Adieu   Yrs. Affectly

R King Esq

